Citation Nr: 1526605	
Decision Date: 06/23/15    Archive Date: 06/30/15	

DOCKET NO.  13-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post left knee posterior cruciate ligament tear (left knee disability).

2.  Entitlement to an initial compensable rating for scars, status post left knee posterior cruciate ligament tear reconstruction.

3.  Entitlement to service connection for a right knee disorder as secondary to the service-connected left knee and/or back disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2006 to April 2012.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
      
The issue of service connection for a right knee disorder as secondary to the service-connected left knee and/or back disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 110 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

2.  The Veteran's left knee scars are not painful or unstable, have not been shown to cover an area of at least 144 square inches, and do not result in limitation of motion or loss of function.





CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability have not been met. 
38 C.F.R. § § 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  The criteria for a compensable disability rating for left knee scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes  7800-05 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for left knee disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, and statements from the Veteran and his representative.  The Veteran was also afforded VA examinations in June 2011, November 2011, and August 2013.  VA must provide an examination that is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examinations administered in this case include reports written after review of x-ray findings, an interview with the Veteran, range of motion testing measured with a goniometer, and specific findings indicating the nature and functional limitations of the Veteran's left knee disability. For these reasons, the Board finds that the VA examinations are adequate for rating purposes and no need for a remand is warranted.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Left Knee Rating

The Veteran's left knee is rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, under Diagnostic Code 5260.  The Veteran contends that his knee disability is more severe than what is contemplated by the currently assigned rating.  

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The evidence in this case includes a June 2011 VA examination.  During the evaluation, the Veteran reported having weakness, stiffness, swelling, pain, giving way, and tenderness.  He denied having heat, redness, lack of endurance, locking, fatigability, dislocation, deformity, drainage, effusion, or subluxation.  Flare-ups were noted to occur daily and the pain was graded in severity as a 7 out of 10 on a pain scale from 1 to 10, with 10 being the most severe pain.  The pain was noted to occur spontaneously, was made worse with physical activity, and was alleviated by resting.  The Veteran was noted to have functional limitations for prolonged walking and standing.  As a result of the knee condition, the Veteran reported difficulty performing prolonged standing, walking, running, kneeling, and squatting and he complained of instability.  A physical examination of the left knee showed crepitus and mild guarding on the left.  There was no instability, abnormal movement, edema, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, locking pain, ankylosis, or genu recurvatum.  Range of motion testing revealed flexion to 135 degrees with pain starting at 135 degrees, and extension was to zero degrees with no pain.  The examiner further noted that there was no additional limitation of motion in degrees with repetitive use.  Range of motion of the knee joints was also not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Further, the anterior drawer test was mildly positive on the left; however, medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus revealed no instability.

The Veteran was afforded a VA examination in November 2011.  The Veteran again reported symptoms of weakness, stiffness, swelling, pain, giving way, instability, and tenderness.  Flare-ups were noted to occur three times per day and the pain was graded in severity as a 10 out of 10.  The Veteran reported that it was difficult for him to stand, walk, or run for a long period of time.  A physical examination of the Veteran's left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no subluxation, locking, genu recurvatum, crepitus, or ankylosis of the left knee.  Range of motion testing revealed flexion to 140 degrees with pain starting at 110 degrees, and extension was to zero degrees.  The examiner further noted that there was no additional limitation of motion in degrees with repetitive use.  Range of motion of the knee joints was also not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner also performed knee stability tests and noted that the Veteran did not have left knee instability.  

During an August 2013 VA examination, the Veteran reported left knee pain with prolonged walking.  He also stated that he was unable to play sports due to knee pain and was unable to run more than 1 mile due to knee flare-ups.  It was noted that the Veteran used a knee brace with prolonged walking or during periods of increased knee pain.  Range of motion testing revealed flexion to 130 degrees with pain starting at 120 degrees, and extension was to zero degrees.  The examiner further noted that there was no additional limitation of motion in degrees with repetitive use.  The examiner also found that the Veteran had no instability of the left knee, recurrent patellar subluxation/dislocation, no effusion in the joint, and no meniscal conditions.  

Upon review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's left knee disability is not warranted.  As noted above, all of the VA examiners found that the Veteran had full left knee extension even after repetitive use.  Also, flexion was, at worst, to 110 degrees with pain in the left knee.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261 for the left knee for the entire rating period on appeal.

The Board also finds that a higher or separate rating is not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although the Veteran has reported left knee giving way, instability and pain, there was no objective evidence of instability of the knee joint.  See June 2011, November 2011, and August 2013 VA examination reports; see also Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012) ("functional instability" defined as inability of a joint to maintain support during use).  The Board finds that specific clinical findings in the VA examinations discussed above, showing no instability of the knee, is more probative than general assertions of instability of the knee or of the knee giving out.  As such, a separate rating on the basis of other impairment of the knee, including recurrent subluxation or lateral instability, is not warranted.

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Further consideration has been provided under Diagnostic Code 5259, where a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage or meniscus.  In this case, the Veteran has not been found to have any meniscus condition or abnormality.  Further, the June 2011 and November 2011 VA examiners specifically found that the Veteran did not have locking or effusion.  In the June 2011 VA examination, the Veteran denied symptoms of locking or effusion.  During the August 2013 VA examination, the examiner noted that there was no effusion in the left knee joint.  Accordingly, the Board finds that a separate ratings under Diagnostic Codes 5258 and 5259 are not warranted for the left knee disability.

The Board has also considered other Diagnostic Codes relating to the left knee; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher or separate rating for the left knee is not warranted under any of these Diagnostic Codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the VA examination reports discussed above, the Veteran complained of pain, weakness, stiffness, swelling, giving way, tenderness, and increased pain with increased activity.  The Veteran stated that he regularly wore a brace for his knee pain.  The VA examiners indicated that the Veteran was able to perform repetitive-use testing with no additional loss of motion in flexion.  Specifically, and even considering the Veteran's reports of pain, left knee extension was normal and flexion was, at worst, to 110 degrees in the left knee. 

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the left knee disability for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Left Knee Scars

The Veteran claims entitlement to compensable disability ratings for his service-connected left knee scars, currently rated as noncompensable under Diagnostic Code 7805.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-04, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-04.  Id.  The Board notes that scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the entire period on appeal is subsequent to October 2008, the new criteria are for application.  Indeed, the Board has considered all applicable diagnostic codes, as discussed further herein.

The Board finds that the November 2011 VA examination provides comprehensive findings regarding the severity of the Veteran's service-connected left knee scars.  The June 2011 and August 2013 VA examiners did not address the Veteran's left knee scars.  Specifically, the November 2011 VA examiner noted that the Veteran had 5 scars on his left knee.  Scar number 1, located at the lateral aspect of the left knee, measured 12.5 cm by 0.5 cm.  The examiner noted that the scar was linear and deep with underlying tissue damage.  Scar number 2, located on the infrapatellar left knee, measured 2 cm by 0.1 cm.  This was noted as a superficial scar with no underlying tissue damage.  Scar number 3, located in the midline of the left knee, measured 3 cm by 0.1 cm.  This scar was noted as a superficial scar with no underlying tissue damage.  Scar number 4, located on the medial and posterior aspect of the left knee, was a linear scar measuring 4 cm by 0.1 cm.  This was also noted as a deep scar with underlying tissue damage.  Scar number 5, located on the medial aspect of the left knee, was a linear scar measuring 3 cm by 0.1 cm.  The scar was noted as being superficial with no underlying tissue damage.  Scar number 6, located on the medial aspect of the left knee, was noted as a linear, superficial scar measuring 2 cm by 0.1 cm.  None of the scars were noted as painful on examination.  Further, the examiner noted that inflammation, edema, and keloid formation was absent on all scars.  There was also no skin breakdown or disfigurement and the scars did not limit the Veteran's motion or function.

Based on a review of the pertinent evidence, the Board finds that compensable disability ratings for the Veteran's service-connected left knee scar are not warranted for any period on appeal. 

Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R.  
§ 4.118.  As the Veteran's service-connected scars are located on his left knee, a compensable rating is not warranted under this diagnostic code. 

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the VA examination discussed above, there is evidence that some of the Veteran's scars are deep, however, they do not cover an area of at least 6 square inches and are not nonlinear.  Hence, Diagnostic Code 7801 is not for application. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's scars do not cover a surface area of 144 square inches (929 sq. cm) or greater; therefore, a compensable rating is not available under Diagnostic Code 7802. 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  As noted in the VA examination discussed above, the Veteran's scars are not painful and were not noted to be unstable (i.e., no evidence of inflammation, edema, keloid formation, skin breakdown or disfigurement).  Therefore, a compensable rating is not warranted under Diagnostic Code 7804. 

As noted above, the Veteran's scars are currently rated as noncompensable under Diagnostic Code 7805, which provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-04, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-04. This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examination discussed above document that the Veteran's scars do not result in limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scars themselves, compensable ratings are not warranted under Diagnostic Code 7805. 

Based upon the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that a compensable disability rating for his service-connected left knee scars is warranted for any period on appeal.  As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left knee and left knee scar disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left knee disability have been manifested by symptoms of pain, limitation of motion, tenderness, subjective feelings of giving out, flare-ups with interference with standing, walking, and running.  The schedular rating criteria specifically provides limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  The Veteran has also been assigned noncompensable disability rating for the left knee scars; however, these scars are not painful or unstable and have not been shown to cover an area of at least 144 square inches.  His left knee scars do not result in limitation of motion or loss of function.

The Veteran's interference with walking, standing, and running are contemplated by the rating criteria for limitation of motion.  See 38 C.F.R. § 4.45 (interference with standing, running, and walking are related considerations to painful motion). Further, the Board finds that these complaints, including the Veteran's use of a brace, are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty walking, standing, and limitation in activity), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., needing medication, use of a cane and brace, difficulty standing or walking for prolonged periods due to knee pain).  Comparing the Veteran's disability level and symptomatology of the left knee disability to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the left or right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial rating in excess of 10 percent for status post left knee posterior cruciate ligament tear is denied. 

An initial compensable rating for scars, status post left knee posterior cruciate ligament tear reconstruction is denied.




REMAND

The Veteran contends that his right knee disorder is secondary to his service-connected left knee and/or low back disabilities.  

The Veteran was afforded a VA examination in August 2013.  The VA examiner diagnosed the Veteran with right knee strain.  The Veteran reported having had a left knee arthroscopy in July 2011, which he maintained resulted in worsening pain in the right knee due to compensatory loading.  The examiner then stated the following:
      
"The veteran's right knee condition is less likely than not secondary to his left knee condition.  The veteran does not have clear evidence of an antalgic gait which would result in compensatory loading of the right knee.  The veteran has preserved ROM of the left knee despite his chronic pain and history of surgery. Therefore, his current right knee condition is less likely than not related to his left knee or back conditions."

The Board finds the August 2013 VA medical opinion to be inadequate.  Although the VA examiner concluded that the right knee condition was less likely than not related to his left knee or back conditions, the examiner did not provide a rationale as why the right knee disorder was not caused or aggravated by the low back condition.  Further, the examiner did not specifically address whether the right knee disorder was "aggravated" by the service-connected left knee disability.  As such, the Board finds that a new medical opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who performed the August 2013 VA examination for the Veteran's knees for a supplemental opinion.  If the August 2013 VA examiner is not available, then the Veteran should be scheduled for a new VA examination.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.  The examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disorder is caused by the service-connected low back disability?  

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disorder is aggravated by the service-connected back disability.  If aggravation is found, to the extent possible, the examiner should identify the baseline level of severity of the right knee disability prior to the onset of aggravation.

(c)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disorder is aggravated by the service-connected left knee disability.  If aggravation is found, to the extent possible, the examiner should identify the baseline level of severity of the right knee disability prior to the onset of aggravation.

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The VA examiner should provide a rationale for the opinions rendered.

2.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


